                 IN THE UNITED STATES DISTRICT COURT                          8/22/2019
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                             CR-19-03-H-CCL

                                 Plaintiff,                 ORDER

    vs.

 K. JEFFERY KNAPP,

                              Defendant.

      Defendant K. Jeffery Knapp having waived his right to be charged by

indictment in open court and having entered a plea of not guilty to the superseding

information,

      IT IS HEREBY ORDERED that the parties' joint motion to waive grand

jury indictment (Doc. 30) and Defendant's unopposed motion to continue trial

(Doc. 33) are GRANTED. The jury trial set for September 3, 2019, is VACATED

and RESET for October 22, 2019, at 9:30 a.m. in Courtroom II, United States

Courthouse, 901 Front Street, Helena, Montana before the undersigned sitting

with a jury. For purposes of the Speedy Trial Act, the parties have agreed that the

filing of the superseding information restarts the clock, based on the substantive

change in the essential elements of the crime with which Defendant is charged.




                                          l
       IT IS FURTHER ORDERED:

       All substantive pretrial motions, including motions in limine, and

supporting briefs shall be filed by September 3, 2019. Responsive briefs shall be

due no later than September 17, 2019, and reply briefs, if any, or written notice to

the court that none will be filed shall be filed by September 24, 2019. No

extension will be granted on these deadlines except for good cause shown.

Requests for extension shall be filed no later than five days prior to the filing

deadlines.

      Any plea agreement shall be received in the Clerk's Office by 3:00 p.m. on

October 1, 2019, which means that the plea agreement should be filed

simultaneously with a motion to change plea by the deadline. Motions for

enlargement of time in which to file a plea agreement shall be filed no later than

September 24, 2019. In the absence of a motion to extend the plea agreement

deadline and except for good cause shown, no plea agreement will be considered

by the court thereafter.

      Any party seeking a continuance of the trial date shall file a motion to

continue on or before September 24, 2019. Late filing of motions to continue or

plea agreements may result in assessment of costs or imposition of other sanctions

against the parties and/or counsel.



                                          2
      Proposed voir dire questions, proposed jury instructions, and a verdict form

shall be filed by October 8, 2019. The parties shall jointly prepare jury

instructions upon which they agree (proposed joint instructions). If necessary,

each party may also prepare a set of proposed supplemental instructions if

different from agreed joint instructions. No two instructions shall be submitted

with the same number.

      The parties shall also prepare an agreed upon verdict form with the

instructions. If a verdict form cannot be agreed to, each party shall prepare a

separate verdict form together with a written statement explaining why they do not

agree on a joint verdict form.

      The Government shall file one working copy of the Joint Proposed Jury

Instructions and Joint Proposed Verdict Form; all parties shall file any

Supplemental Proposed Jury Instructions and Separate Verdict Form; and all

parties shall e-mail all such filed documents and a clean copy of each, in

WordPerfect, Word or a compatible program, omitting macros or special coding or

formatting other than appropriate citation format, to

eel_propord@mtd. uscourts. gov.

      The format of Jury Instructions shall be:

      I)    The "clean copy" shall contain:

            (A)    a heading reading "Instruction No._", and

                                         3
            (B)    the text of the instruction.

      2)    The "working copy" shall contain:

            (A)    a heading reading "Instruction No._",

            (B)    the text of the instruction,

            (C)    the number of the proposed instruction,

            (D)    the legal authority for the instruction, and

            (E)    the title of the instruction; i.e., the issue of law addressed by the
                   proposed instruction.

      3)    Jury instructions shall be prepared in 14-point Times New Roman
            font.

      The United States shall use exhibit numbers 1-499, and defendants shall use

500 and up. If the case has multiple defendants, it shall be defense counsel's

responsibility to coordinate with each other as to not duplicate exhibit numbers.

In no event shall two or more parties use identical numbers.

      The original and two copies of all exhibits to be used at trial are to be bound

in loose leaf binders with extended tabs, and submitted to Chambers on or before

October 1, 2019.

      The parties shall be prepared to use the Jury Evidence Recording System

(JERS). JERS allows jurors to use a touch-screen to see the evidence admitted at

trial in the jury room during their deliberations. JERS is NOT designed to present

evidence in the courtroom. Counsel are responsible for showing their own

                                          4
exhibits during trial or advising the courtroom deputy of their intended request for

the deputy to display paper exhibits through the Doar system. Detailed

information about how to use JERS, including the proper naming convention and

form of exhibits, is found on the Court's website, http://www.mtd.uscourts.gov/

under the heading "Attorneys." Parties must submit their exhibits in proper form

to the Clerk's office no later than one week before trial.

      To aid and assist the court in preparing for trial and in trying the case,

      IT IS FURTHER ORDERED that the Government shall submit to the court

on or before October 15, 2019, for the exclusive use of the Court, a trial brief and

two trial notebooks containing: (a) a short summary of the nature and substance of

the testimony of the witness; (b) a list of all the exhibits to be used with that

witness; and (c) a list containing a description of each exhibit to be used with each

witness. The trial brief shall include legal authority as to the Government's

position on all legal issues and evidentiary rulings and any anticipated objections

thereto. Counsel for defendant may, but is not required to, submit to the court a

similar trial brief from defendant's perspective.
                                   ~
      Done and dated this   ,Z.2,la;°  of August, 2019.



                                            CHARLES           .L
                                        SENIOR UNITE            ATES DISTRICT JUDGE


                                              5
